Appeal by the defendant from two judgments of the Supreme Court, Queens County (Di Tucci, J.), both rendered November 23, 1984, convicting him of criminal trespass in the second degree under indictment No. 401/84, and burglary in the second degree and criminal mischief in the fourth degree under indictment No. 402/84, upon jury verdicts, and imposing sentence.
Ordered that the judgments are affirmed.
The evidence presented was sufficient to establish beyond a reasonable doubt that the defendant possessed the necessary intent to commit the offenses charged. The issue of his alleged intoxication was charged to the jury, and upon this record there is no basis for rejecting its verdicts (see, Penal Law *808§ 15.25; People v Lynch, 23 NY2d 262; People v Handly, 102 AD2d 922). Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.